Name: 82/7/EEC: Commission Decision of 9 December 1981 on the implementation of the reform of agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1982-01-09

 Avis juridique important|31982D000782/7/EEC: Commission Decision of 9 December 1981 on the implementation of the reform of agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) Official Journal L 005 , 09/01/1982 P. 0018 - 0018*****COMMISSION DECISION of 9 December 1981 on the implementation of the reform of agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) (82/7/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Decision 81/598/EEC of 27 July 1981 on the level of the interest rate subsidy provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Ireland (3), and in particular Article 4 (1) thereof, Whereas on 7 October 1981 the Irish Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, the scheme to provide an interest rate subsidy for certain categories of farmers; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions in Ireland for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned scheme to provide an interest rate subsidy for certain categories of farmers meets the requirements of Directive 72/159/EEC and Decision 81/598/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the scheme to provide an interest rate subsidy for certain categories of farmers, forwarded on 7 October 1981, the existing provisions for the implementation of Directive 72/159/EEC in Ireland continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 9 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 220, 6. 8. 1981, p. 27.